UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2013 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 000-25141 76-0579161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas 77036 (Address of principal executive offices including zip code) Registrants telephone number, including area code: (713)776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre- commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre- commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as an amendment (Amendment No. 1) to the Current Report on Form 8-K filed by MetroCorp Bancshares, Inc. (the Company) with the Securities and Exchange Commission on May 13, 2013 (the Original Filing). The sole purpose of this Amendment No. 1 is to disclose the Companys decision regarding how frequently it will conduct shareholder advisory votes on executive compensation. No other changes have been made to the Original Filing. Item 5.07. Submission of Matters to a Vote of Security Holders. The Board of Directors of the Company has determined that, consistent with the non-binding resolution adopted by the shareholders at the annual meeting of shareholders held on May 10, 2013, the vote on executive compensation required by Securities and Exchange Commission Rule 14a-21(a) should take place every year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated: May 14, 2013 By: /s/George M. Lee George M. Lee Co-Chairman, President and Chief Executive Officer
